DETAILED ACTION
Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.  Claims 1-9, 17-20 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 20150079250 A1) in view of Norris (US 20180279634 A1) and Vogt (US 4068572 A).
Regarding claim 1, Ahmed discloses an indoor smoker defining a vertical direction, the indoor smoker comprising: 
a cabinet (4+5); 
a smoking chamber positioned within the cabinet, the smoking chamber being defined at least in part by a sidewall (18, or 18+20) and a bottom wall (see Fig. 2 showing a bottom wall perpendicularly attached to the sidewall 18); 
a ladder rack mounted to the sidewall, the ladder rack comprising a support plate (16) that is spaced apart from the sidewall to define a flow plenum, the support plate defining one or more support structures (rails for the racks 12) for receiving one or more racks (12); and
a flow plenum (22, or 22+24) for urging the flow of smoke upward through the flow plenum along the vertical direction

Ahmed fails to disclose:
a smoke generating assembly for providing a flow of smoke into the smoking chamber through a chamber inlet defined in the sidewall; and
a heating assembly positioned in thermal communication with the flow plenum for heating the flow of smoke within the flow plenum and urging the flow of smoke upward through the flow plenum along the vertical direction.  

Norris teaches a smoker comprising a smoke generating assembly (125) for providing a flow of smoke into the smoking chamber through a chamber inlet defined in the sidewall (para. 51) (interpreted under 112f to be a smoldering chamber for smoldering a combustible material, and equivalents).  Norris teaches that separating the smoke generator from the cabinet (105) allows the quality and quantity of smoke to be refined independently of producing heat for cooking food in the cabinet (para. 53).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ahmed to include a smoke generating assembly for providing a flow of smoke into the smoking chamber through a chamber inlet defined in the sidewall.  The motivation to combine is so that the quality and quantity of smoke can be refined independently of producing heat for cooking food in cabinet.
Vogt teaches a cooker, comprising a heating assembly (17) positioned in thermal communication with a flow plenum for heating the flow of smoke/gas within the flow plenum and urging the flow of smoke through the flow plenum along the vertical direction (the heating assembly is located within the flow plenum, see Fig. 1) (interpreted under 112f to be electric resistance heating elements, gas burners, microwave heating elements, halogen heating elements, calrod heaters, silicone surface heaters, and equivalents).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ahmed to include a heating assembly positioned in thermal communication with the flow plenum for heating the flow of smoke within the flow plenum and urging the flow of smoke upward through the flow plenum along the vertical direction.  The motivation to combine is so that the temperature of the heating space (Ahmed, 10) can be more uniformly and precisely regulated, thereby improving the cooking conditions.  

Regarding claim 2, modified Ahmed discloses wherein the heating assembly comprises: a side heating element (Vogt, 17) mounted adjacent to the sidewall of the smoking chamber.  
Regarding claim 3, modified Ahmed discloses wherein the side heating element (Vogt, 17) is positioned outside of the smoking chamber EXCEPT where it is mounted directly to the sidewall of the smoking chamber.  Vogt does not teach how the side heating elements are mounted; nevertheless, the specific mounting technique is a matter of obvious design choice and is not critical.  Moreover, the heating elements would work as intended so long as the heating elements are positioned within the flow plenum.
Regarding claim 4, modified Ahmed discloses wherein the side heating element is positioned at least partially within the flow plenum.
Regarding claim 5, modified Ahmed discloses wherein the side heating element is positioned adjacent a bottom of the ladder rack along the vertical direction (see Fig. 1 of Vogt).  
Regarding claim 6, modified Ahmed discloses/suggests wherein the side heating element defines a heater height and the ladder rack defines a rack height, the heater height being greater than 50 percent of the rack height (see Fig. 1 of Vogt).  
Regarding claim 7, modified Ahmed discloses/suggests wherein the heater height is greater than 75 percent of the rack height (see Fig. 1 of Vogt).   Moreover, the heater height is a matter of optimization.  See MPEP 2144.05.  The height of the heater affects the temperature distribution within the smoking chamber.  A larger height would promote more uniform temperatures throughout the smoking chamber whereas a smaller height would produce a more localized heating region. 
Regarding claim 8, Ahmed discloses wherein the heating assembly further comprises: a bottom heating element positioned below the bottom wall of the smoking chamber (see Fig. 2 showing fuel positioned on the fuel grate 62).  
Regarding claim 9, modified Ahmed discloses wherein the heating assembly comprises: one or more resistance heaters (Vogt, 17), calrod heaters, or silicone surface heaters.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 20150079250 A1) in view of Vogt (US 4068572 A).
Regarding claim 17, Ahmed discloses a rack assembly for an indoor smoker, the indoor smoker comprising a smoking chamber positioned within a cabinet and being defined at least in part by a sidewall (20), the sidewall defining a chamber inlet for receiving a flow of smoke from a smoke generating assembly (the rack is capable for use with said indoor smoker), the rack assembly comprising: 
a ladder rack mounted to the sidewall, the ladder rack comprising a support plate (16) that is spaced apart from the sidewall to define a flow plenum (22), the support plate defining one or more support structures (rails for holding the racks 12) for receiving one or more racks (12).

Ahmed fails to disclose:
a heating assembly comprising: a side heating element mounted adjacent to the sidewall of the smoking chamber in thermal communication with the flow plenum for heating the flow of smoke within the plenum and urging the flow of smoke upward through the flow plenum along the vertical direction.

Vogt teaches a cooker having a heating assembly comprising: a side heating element (17) (interpreted under 112f to be electric resistance heating elements, gas burners, microwave heating elements, halogen heating elements, calrod heaters, silicone surface heaters, and equivalents) mounted adjacent to the sidewall of the smoking chamber in thermal communication with the flow plenum for heating the flow of smoke/gas within the plenum (the heating assembly is located within the flow plenum, see Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ahmed to include a heating assembly comprising: a side heating element mounted adjacent to the sidewall of the smoking chamber in thermal communication with the flow plenum for heating the flow of smoke within the plenum and urging the flow of smoke upward through the flow plenum along the vertical direction.  The motivation to combine is so that the temperature of the heating space (Ahmed, 10) can be more uniformly and precisely regulated, thereby improving the cooking conditions.  
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 20150079250 A1) in view of Vogt (US 4068572 A), as applied to claim 17, and further in view of Gostelow (GB 2197457 A).
Regarding claim 19, Ahmed fails to disclose wherein the one or more support structures comprises: a plurality of embossed ribs or indentations such that the flow plenum is substantially closed between a plenum inlet positioned proximate a bottom of the ladder rack and a plenum outlet positioned proximate a top of the ladder rack.  
However, Gostelow teaches one or more support structures comprising: a plurality of embossed ribs (6, Fig. 1).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ahmed wherein the one or more support structures comprises: a plurality of embossed ribs (rails of Ahmed are replaced with embossed ribs) such that the flow plenum is substantially closed between a plenum inlet positioned proximate a bottom of the ladder rack and a plenum outlet positioned proximate a top of the ladder rack.  The motivation to combine is for ease of clean up since the ribs are easier to clean than the rails of Ahmed.
Regarding claim 20, Ahmed fails to disclose wherein the one or more support structures comprises: a plurality of slots defined within the support plate for receiving the one or more racks.  However, Gostelow teaches one or more support structures comprising: a plurality of slots (62, Fig. 13) defined within the support plate for receiving the one or more racks.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ahmed wherein the one or more support structures comprises: a plurality of slots (rails of Ahmed are replaced with the slots) defined within the support plate for receiving the one or more racks.  The motivation to combine is for ease of clean up since the support structure taught by Gostelow is easier to clean than the rails of Ahmed.
Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 7451691 B2) in view of Savio (US 3127499 A).
Regarding claim 17, Robertson discloses a rack assembly for (i.e., capable for use with) an indoor smoker, the indoor smoker comprising a smoking chamber positioned within a cabinet and being defined at least in part by a sidewall, the sidewall defining a chamber inlet for receiving a flow of smoke from a smoke generating assembly (the rack assembly of Robertson is capable of use with the claimed smoker described above), the rack assembly comprising: 
a ladder rack mounted to the sidewall, the ladder rack comprising a support plate (72, Fig. 4A) that is spaced apart from the sidewall (24, 26) to define a flow plenum (77, 78; Fig. 3), the support plate defining one or more support structures for receiving one or more racks (58, Fig. 3).
Robertson fails to disclose:
a heating assembly comprising: a side heating element mounted adjacent to the sidewall of the smoking chamber in thermal communication with the flow plenum for heating the flow of smoke within the plenum and urging the flow of smoke upward through the flow plenum along the vertical direction.

Savio teaches an oven comprising:
a heating assembly comprising: a side heating element (24, Fig. 2) mounted adjacent to the sidewall (14) of the smoking chamber.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Robertson to include a heating assembly comprising: a side heating element mounted adjacent to the sidewall of the smoking chamber in thermal communication with the flow plenum for heating the flow of smoke within the plenum and urging the flow of smoke upward through the flow plenum along the vertical direction. The motivation to combine is so that the temperature of the smoking chamber can be more uniformly and precisely regulated, thereby improving the cooking conditions.  

Regarding claim 18, modified Robertson discloses wherein the side heating element is positioned outside of the smoking chamber and is mounted directly to the sidewall of the smoking chamber (in the modification, the heating elements would be mounted on the outer side of the sidewalls 24, 26 of Robertson) EXCEPT adjacent a bottom of the ladder rack along the vertical direction.  
However, the vertical extent of the heating element is a matter of optimization. See MPEP 2144.05. The vertical extent of the heater affects the temperature distribution within the smoking chamber.  If the heating element extends to the bottom of the ladder rack, then the region near the bottom of the ladder rack would be heated. 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762